Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 1 of 16 PageID #: 150




                                 TIMOTHY J. CONSIDINE
                         Economics & Finance, University of Wyoming
       Dept. 3985, 1000 E. University Ave., College of Business 323E, Laramie, WY 82071
      Phone: (307) 766-2543 w Cell: (307) 760-8400 w Email: considine.timothy@gmail.com

 EDUCATION
 1977-1981            Ph.D., Natural Resource Economics, Cornell University, Ithaca, NY
 1975-1977            M.S., Agricultural Economics, Purdue University, West Lafayette, IN
 1971-1975            B.A., Economics (Honors), Loyola University, Chicago, IL

 EXPERIENCE
 Positions held:
 2020-present         Academic Director, School of Energy Resources, University of Wyoming,
 2008-present         School of Energy Resources Distinguished Professor of Energy Economics,
 2010-2014            Director, Center for Energy Economics and Public Policy, Economics &
                      Finance, School of Energy Resources, University of Wyoming
 2003-2008            Professor of Natural Resource Economics, Energy and Mineral Engineering,
                      The Pennsylvania State University
 2001-2003            Professor, Department of Energy, Environmental, & Mineral Economics, The
                      Pennsylvania State University
 1990-2001            Associate Professor, Department of Energy, Environmental, & Mineral
                      Economics, The Pennsylvania State University
 1986-1990            Assistant Professor, Department of Mineral Economics, The Pennsylvania
                      State University
 1983-1986            Economist, Economics & Policy, Bank of America
 1981-1983            Associate Analyst, Natural Resources and Commerce Division, U.S.
                      Congressional Budget Office
 Visiting positions held:
 2002                 Visiting Fellow, Resources for the Future
 1994-1995            Visiting Professor, Department of Economics, American University
 1993-1994            Director and Professor, Australian Centre for Mineral and Energy
                      Economics, University of Newcastle, New South Wales, Australia
 1985-1986            Instructor of Economics, San Francisco State University.

 RESEARCH AND TEACHING FIELDS
 Research:           Energy economics, applied econometrics, environmental economics,
                     economic impact analysis, and industrial organization.
 Teaching:           Undergraduate: Oil: Business, Culture, and Power; Energy Markets & Policy,
                                    Intermediate Econometrics.
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 2 of 16 PageID #: 151
                                           Timothy J. Considine


 HONORS AND AWARDS
                    American Statistical Association Fellowship, 2003
                    Gilbert F. White Postdoctoral Fellowship, Resources for the Future, 2002
                    MICASU Faculty Fellowship, The Pennsylvania State University, 2000-2003
                    National Science Foundation/Lucent Industrial Ecology Fellowship, 1997
                    Department of Interior Young Scholar Award, 1991
                    Silbert Award for Best U.S. Economic Forecast, 1986
                    U.S. Congressional Budget Office Outstanding Service Award, 1983
                    Honorable Mention, Ph.D. Dissertation, American Association of Agricultural
                    Economics, 1982

 WORKING PAPERS
                    Considine, T.J., T. Righetti, B. Isom, N. Considine (2018) “Oil and gas
                    investment on western federal lands: The role of markets, regulation, and
                    politics,” target submission, Journal of Regulatory Economics.
                    Considine (2018) “Revisiting the economic impacts of fracking in
                    Pennsylvania,” Revise & Re-submit, Energy Economics.
                    Considine, T.J. (2015) "Economics of the proposed severance tax on natural
                    gas and oil in Pennsylvania,” under revision, March.
                    Considine, T.J., S. Schaffer, G, Fleischman, M. Maloney, N. Considine, M.
                    Tran, and B. Cook (2014) “Costs of shale energy firms: patterns and trends,”
                    under revision, August.

 PUBLICATIONS AND PAPERS
 Peer refereed journal articles:
                    Considine, T.J. (2018) “The market impacts of uranium import quotas,”
                    September, Resources Policy, 63, issue C.
                    Considine, T.J. (2019) "The economic impacts of restrictions on the
                    transportation of petroleum coke,” Natural Resources, 10, 59-80.
                    Considine, T.J. (2018) “Estimating Concave Substitution Possibilities with
                    Non-Stationary Data using the Dynamic Linear Logit Demand Model,”
                    Economic Modeling, 72, 22-30.
                    Manderson, E.A. and T.J. Considine (2018) “An economic perspective on
                    industrial ecology,” Review of Environmental Economics and Policy, 12, 2,
                    304-323.
                    Spierdijk, L. S. Shaffer, and T.J. Considine (2017) "Adapting to changing
                    input prices in response to the crisis: the case of U.S. banks," Journal of
                    Banking and Finance, 85, 1-14.




                                                                                                   2
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 3 of 16 PageID #: 152
                                     Timothy J. Considine


 PUBLICATIONS AND PAPERS (cont.)
              Considine, T.J. and O. Sapci (2016) “The effectiveness of home energy audits:
              a case study of Jackson, Wyoming” Resource and Energy Economics, 44, 52-
              70.
              Considine, T.J., N. Considine, and R. Watson (2016) “Economic and
              environmental impacts of fracking: a case study of the Marcellus shale,”
              International Review of Resource and Environmental Economics, 9, 209-244.
              Considine, T.J. and E.J. Manderson (2015) “The cost of solar-centric
              renewable portfolio standards and reducing coal power generation using
              Arizona as a case study,” Energy Economics, 49, 402-419.
              O. Sapci and T.J. Considine (2014) “The link between environmental attitudes
              and energy consumption,” Journal of Behavioral and Experimental
              Economics, 523, (2014), 29-34.
              Considine, T.J. and E.J. Manderson (2014) “The role of energy conservation
              and natural gas prices in the costs of achieving California’s renewable energy
              goals,” Energy Economics, 44, 291-301.
              R. Torielli, T.J. Considine, F. Canon, J, R. Voigt (2014) “The environmental
              performance and cost of innovative technologies for ductile iron foundry
              production,” International Journal of Metal Casting, 8, 1, 37-48.
              Considine, T.J. (2013) “Powder river basin coal: powering America,” Natural
              Resources, 4, 8, 514-533.
              Considine, T.J. and E.J. Manderson (2013) “Energy development in
              California: a comparison of renewable and conventional paths,” Energies, 6, 3,
              1266-1297.
              Considine, T.J. and R. Watson, N. Considine, and J. Martin (2013)
              “Environmental regulation and compliance in Marcellus shale gas drilling,”
              Environmental Geosciences, 20, 1, 1-16.
              Considine, T.J. and D. Larson (2012) “Substitution and technological change
              under carbon cap and trade,” Energies, 5,10, 4165-4185.
              Considine, T.J. (2008) “Peak oil in a carbon constrained world,” International
              Review of Environmental and Resource Economics, 1,4, 327-365.
              Considine, T.J. and D. Larson (2006) “The environment as a factor of
              production,” Journal of Environmental Economics and Management, 52, 3,
              645-662.
              Considine, T.J. (2006) “Is the strategic petroleum reserve our ace in the hole?”
              The Energy Journal, 27, 3, 91-112.
              Considine, T.J., C. Jablonowski, and C. Bishop (2004) “The value of hurricane
              forecasts to oil and gas producers in the Gulf of Mexico,” Journal of Applied
              Meteorology, 43, 9, 328-336.




                                                                                                 3
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 4 of 16 PageID #: 153
                                      Timothy J. Considine


 PUBLICATIONS AND PAPERS (cont.)
              Considine, T.J. (2001) “Markup pricing in petroleum refining: A multiproduct
              framework,” International Journal of Industrial Organization 19, 10, 1499-
              1526.
              Considine, T.J. (2001) “Uncertainty and the convenience yield in crude oil
              price backwardations,” with D.F. Larson, Energy Economics 23, 5, 533-548.
              Considine, T.J. and D. Larson (2001) “Risk premiums on inventory assets:
              The case of crude oil and natural gas,” Journal of Futures Markets 21, 2, 109-
              126.
              Considine, T.J. and E. Heo (2000) “Price and inventory dynamics in
              petroleum product markets,” Energy Economics 22, 5 (2000), 527-548.
              Considine, T.J. (2000) “The impacts of weather variations on energy demand
              and carbon emissions,” Resource and Energy Economics 22, 4, 295-312.
              Considine, T.J. (2000) “Cost structures for fossil fuel-fired electric power
              generation,” The Energy Journal 21, 2, 83-104.
              Considine, T.J. (1997) “Inventories under joint production: An empirical
              analysis of petroleum refining,” The Review of Economics and Statistics 79, 3,
              493-502.
              Marakovits, D.M. and T.J. Considine (1996) “An empirical analysis of
              exposure-based regulation to abate toxic air pollution,” Journal of
              Environmental Economics and Management 31, 3, 337-351.
              Considine, T.J., G.A. Davis, D.M. Marakovits (1993) “Technological change
              under residual risk regulation: The case of coke ovens in the U.S. steel
              industry,” Environmental & Resource Economics, 3, 15-33.
              Considine, T.J. (1992) “A short-run model of petroleum product supply,” The
              Energy Journal 13, 2, 61-91.
              Considine, T.J. (1991) “Economic and technological determinants of the
              material intensity of use,” Land Economics 67, 1, 99-115.
              Considine, T.J. (1990) “Symmetry constraints and variable returns to scale in
              logit models,” Journal of Business and Economic Statistics 8, 3, 347-353.
              Considine, T.J. (1989) “Estimating the demand for energy and natural
              resource inputs: Trade-offs in global properties,” Applied Economics 21, 931-
              945.
              Considine, T.J. (1989) “Separability, functional form, and regulatory policy in
              models of interfuel substitution,” Energy Economics 11, 2, 82-94.
              Considine, T.J. (1988) “Oil price volatility and U.S. macroeconomic
              performance,” Contemporary Policy Issues VI, 3, 83-96.
              Considine, T.J. (1987) “Atrophy in metal demand?” Materials and Society, 10,
              3, 529-538.




                                                                                                4
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 5 of 16 PageID #: 154
                                           Timothy J. Considine


 PUBLICATIONS AND PAPERS (cont.)
                    Considine, T.J. (1985) “Interfuel substitution and cyclical volatility in U.S.
                    natural gas markets,” The Journal of Energy and Development 10, 1, 97-109.
                    Considine, T.J. and T.D. Mount (1984) “The use of linear logit models for
                    dynamic input demand systems,” The Review of Economics and Statistics
                    LXVI, 3 (1984), 434-443.
                    Considine, T.J. and T.D. Mount (1983) “A regional econometric analysis of
                    energy prices and economic activity,” with T.D. Mount, Environment and
                    Planning A 15 (1983), 1027-1041.
 Other refereed publications:
                    Considine, T.J., R. Watson, N. Considine, and J. Martin (2012)
                    “Environmental impacts during Marcellus gas drilling: Causes, impacts, and
                    remedies,” with, Shale Resources and Society Institute, University of Buffalo,
                    May, 44 pages.
                    Considine, T.J. and E.A. Manderson (2011) “Balancing fiscal, energy, and
                    environmental concerns: Analyzing policy options for California’s energy and
                    economic future,” Powering California, A Research Study, November 2011,
                    64 pages.
                    Considine, T.J. R. Watson, and N. Considine (2011) “The Economic
                    Opportunities of Shale Energy Development,” The Manhattan Institute, June,
                    28 pages.
                    Considine, T.J. (2010) “The Economic Impacts of the Marcellus Shale:
                    Implications for New York, Pennsylvania, and West Virginia,” American
                    Petroleum Institute, July 2010, 38 pages.
                    Considine, T.J. (2005) “The Transformation of the North American steel
                    industry: Drivers, prospects, and vulnerabilities,” American Iron and Steel
                    Institute, April, 54 pages.
                    Considine, T.J. and A. Kleit (2007) “Can Electricity Restructuring Survive?
                    Lessons from California and Pennsylvania,” in Electric Choices: Deregulation
                    and the Future of Electric Power, A. Kleit, editor, The Independent Institute.
                    Considine, T.J. (2005) “Oil markets and the Strategic Petroleum Reserve,”
                    Regulation. The Cato Institute, May/June 2005, 18-25.
                    Considine, T.J. (2004) “Economics and environmental impacts,” in Retooling
                    manufacturing: Bridging design, materials, and production, co-author,
                    National Research Council, The National Academies Press.
                    Considine, T.J. (2004) “Climate change: Impact on the demand for energy,”
                    Encyclopedia of Energy, Cutler J. Cleveland, editor, Elsevier Science, 393-
                    400.
                    Considine, T.J. (2002) “Industrial ecology: Challenges and opportunities for
                    economics,” in T. Tietenberg, and H. Folmer, editors, International Yearbook
                    of Environmental and Resource Economics, 90-122.


                                                                                                     5
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 6 of 16 PageID #: 155
                                          Timothy J. Considine


 PUBLICATIONS AND PAPERS (cont.)
                   Considine, T.J. (1983) Understanding natural gas price decontrol,
                   Congressional Budget Office, January, Chapters 2 & 4.
                   Considine, T.J. (1983) Natural gas wellhead pricing policies: Implications for
                   the federal budget, Congressional Budget Office, April, 1-53.

 Other publications:
                   Considine, T.J. (2016) “Evaluating the costs and benefits of renewable energy
                   portfolio standards,” for Interstate Policy Alliance, June 28, 97 pages.
                   Considine, T.J. (2016) “Death by a thousand cuts: Oil and gas regulation on
                   federal lands,” American Petroleum Institute, December, 63 pages.
                   Considine, T.J. (2014) “Economic and environmental impacts of oil and gas
                   development offshore the Delmarva, Carolinas, and Georgia,” Interstate
                   Policy Alliance, September.
                   Considine, T.J. (2014) “The benefits and costs of oil and gas development in
                   California,” California Public Policy Center, February.
                   Considine, T.J. (2013) “The economic value of energy resources on federal
                   lands in the Rocky Mountain region,” Sutherland Institute, September.
                   Considine, T.J., R. Watson and S. Blumsack (2011) “The Pennsylvania
                   Marcellus shale natural gas industry: status, economic impacts, and future
                   potential,” The Pennsylvania State University, July.
                   Considine, T.J. and F. Clemente (2010) "Economic value of world coal
                   production," in F. Clemente, ed., Hard Facts: the global value of coal" World
                   Coal Institute, September.
                   Considine, T.J., R. Watson and S. Blumsack (2010) “The economic impacts of
                   the Pennsylvania Marcellus shale natural gas play: An update,” The
                   Pennsylvania State University, May.
                   Considine, T.J., R. Watson, J. Sparks, and R. Entler (2009) “An emerging
                   giant: prospects and economic impacts of the Marcellus shale natural gas
                   play,” The Pennsylvania State University, July.
                   Considine, T.J. (2009) “Powder River Basin Coal: Powering America,”
                   Wyoming Mining Association, December.
                   Considine, T.J. and D. McLaren (2008) “Powering Arizona: Choices and
                   trade-Offs for electricity policy,” with D. McLaren, The Communications
                   Institute, June.
                   Considine, T.J. and F. Clemente (2007) “Betting on bad numbers: how EIA
                   forecasts for natural gas markets contain systematic bias,” Public Utilities
                   Fortnightly, July 2007.
                   Considine, T.J. (2004) “A real options analysis of hydrogen research and
                   development,” conference paper, 15th National Hydrogen Conference,
                   Hollywood, CA, April.


                                                                                                    6
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 7 of 16 PageID #: 156
                                            Timothy J. Considine


 PUBLICATIONS AND PAPERS (cont.)
                    Considine, T.J. (2004) “Understanding the world crude oil market,” Middle
                    East Geopolitics, Al Dosari International, February.
                    Considine, T.J. (1986) “The outlook for crude oil prices” U.S. Economic
                    Report, World Information Services, Bank of America, July.
                    Considine, T.J. (1986) “Why is U.S. productivity growing so slowly?” U.S.
                    Economic Report, World Information Services, Bank of America, July.
                    Considine, T.J. (1985) “Investment spending: A new era?” U.S. Economic
                    Report, World Information Services, Bank of America, June 1985.
                    Considine, T.J. (1985) “Federal budget deficits: Economic impacts and
                    alternative solutions,” California Corporate Report, Bank of America, Winter.
                    Considine, T.J. (1984) “Energy pricing, employment and economic growth:
                    An econometric analysis of the New York state economy,” A. E. Research 84,
                    no. 13, Cornell University, July, 1-29.
                    Considine, T.J. (1981) “An econometric analysis of the effects of a fuel
                    shortfall on state level economic activity,” in A guidebook for analysis of state
                    level economic impacts of an energy shortfall, Forrest Gunnison, ed., Argonne
                    National Laboratory, ANL/CNSV-TM-70.
                    Considine, T.J. (1979) “Planning models for the assessment of utility
                    applications of solar electric technologies,” Chapter 4, in Economic
                    assessment of grid-connected solar electric technologies: A review of methods,
                    S.E.R.I., November 1979, 55-89.
 Book reviews:
                    Considine, T.J. (2002) “The economics of industrial ecology,” edited by
                    Jeroen van den Bergh and Marco A. Janssen, The Journal of Industrial
                    Ecology.
                    Considine, T.J. (2002) “Economic growth, material flows and the
                    environment,” by Rutger Hoekstra, The Journal of Industrial Ecology.
                    Considine, T.J. (1998) “Money to burn? The high costs of energy subsidies,”
                    by Mark Kosmo, Journal of Energy and Development, Autumn 1988.
                    Considine, T.J. (1988) “The econometrics of energy demand: a survey of
                    applications,” by William A. Donnelly, The Energy Journal, January 1988.
                    Considine, T.J. (1988) “Consumer durable choice and the demand for
                    electricity,” by Jeffrey A. Dubin, The Energy Journal, January 1988.
 Reports to project sponsors:
                    Considine, T.J. (2020) “The fiscal and economic impacts of federal onshore
                    oil and gas lease moratorium and drilling ban policies,” Wyoming Energy
                    Authority, December 14, 66 pages.
                    Considine, T.J. (2012) “The economic impacts of the American steel
                    industry,” American Iron and Steel Institute, March.



                                                                                                        7
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 8 of 16 PageID #: 157
                                     Timothy J. Considine


 PUBLICATIONS AND PAPERS (cont.)
              Considine, T.J. (2006) “The economic impacts of Fortuna Energy, Inc.”
              with R. Entler, and F. Clemente, December.
              Considine, T.J. , C. Jablonowski, B. Posner, and C. Bishop (2003) “The
              value of hurricane forecast information to energy producers in the Gulf of
              Mexico,” Final report to National Science Foundation, ATM-9908963,
              January 2003.
              Considine, T.J. and A. Kleit (2002) “Comparing electricity deregulation
              in California and Pennsylvania: Implications for the Appalachian
              Region,” with A. Kleit, Appalachian Regional Commission, ARC
              contract number CO-12884, February.
              Considine, T.J. , C. Jablonowski, and D. Considine (2001) “The
              environment and new technology adoption in the U.S. steel industry,”
              final report to National Science Foundation and Lucent Technologies,
              BES-9727296, May 2001.
              Considine, T.J., J. DeNapoli M. Lanagan, H. Lewis, M. Silsbee, B.
              Scheetz E. Snyder (2004) “The industrial ecology of particulate materials,
              with Frank, final report to National Science Foundation, MUSE-0223958,
              November.
 FUNDED RESEARCH
               Considine, T.J. “The fiscal and economic impacts of federal onshore oil
               and gas lease moratorium and drilling ban policies,” Wyoming Energy
               Authority, August – December 2020.
               “Studies in Energy Regulatory Economics & Law,” Charles Koch
               Foundation, with Tara Righetti, and Kip Coddington, August 2019-2021.
               “Studies in Energy Regulatory Economics & Law,” Charles Koch
               Foundation & Double 4 Foundation, with Tara Righetti, Charles Mason,
               and Kip Coddington, January-December 2018.
               “Economics of Environmental Regulation of Petroleum Coke,” Koch
               Carbon LLC, September 2014-August 2015.
               “Center for Energy Economics and Public Policy,” School of Energy
               Resources, University of Wyoming, July 2012 – June 2014.
               “Balancing Economic Benefits with Environmental Impacts of Shale
               Energy Development,” Manhattan Institute, with Robert Watson,
               December 2010-June 2011.
               “The Economic Impacts of the Marcellus Shale in Pennsylvania,” Marcellus
               Shale Coalition, with Robert Watson and Seth Blumsack, The Pennsylvania
               State University, January – December 2011.
               “Powering California: An Energy Forecasting Model,” The
               Communications Institute, principal investigator, June 2009-June 2010.



                                                                                           8
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 9 of 16 PageID #: 158
                                     Timothy J. Considine


 FUNDED RESEARCH (cont.)
               “Center for Energy Economics and Public Policy,” School of Energy
               Resources, University of Wyoming, with David Finnoff, Robert Godby,
               Charles Mason, Owen Phillips, and Klass van’t Veld, January 2010 –
               December 2012.
               “The Economic Impacts of the Marcellus Natural Gas Play in
               Pennsylvania,” Pennsylvania Marcellus Shale Committee, Pennsylvania
               Oil, Gas, and Minerals Producers, July 2008 – April 2009.
               “The Value of Powder River Basin Coal to the U.S. Economy,” Wyoming
               Mining Association, December 2008 – June 2009.
               “The Economics of Carbon Permit Markets,” June 2007 – June 2010, The
               World Bank
               “Nanotechnology and its Publics” National Science Foundation, with
               Roger Geiger and Paul Hallacher, July 15, 2004 – June 30, 2005.
               “Future Fill,” Rustwell LLC, co-principal investigator with Barry Scheetz
               Civil & Environmental Engineering Department, The Pennsylvania State
               University January 2004 – December 2004.
               “An empirical analysis of markets for tradable pollution permits,” The
               World Bank, September 2002 – October 2003.
               “The industrial ecology of particulate materials,” National Science
               Foundation, (MUSES), with Michael Silsbee, Frank DeNapoli, Michael
               Lanagan, Holly Lewis, Barry Scheetz, and Erin Snyder The Pennsylvania
               State University, August 2002 – August 2004.
               “Empirical models of SO2 permit banking,” The World Bank, March 2001
               – September 2001.
               “The impacts of electricity deregulation on the Appalachian region,”
               Appalachian Regional Commission, with Andrew Kleit, June 2000 – May
               2001.
               “The efficiency gains from probabilistic weather forecasts: A case study
               of oil and gas producers in the Gulf of Mexico,” National Science
               Foundation, with C. Bishop, Office of Atmospheric Research, April 2000
               – October 2001.
               “Regional energy demand forecasting,” AIG Trading, ,June – Oct. 1997.
               “Uncertainty and the price of crude oil reserves,” The World Bank, July
               1994 – July 1995.
               “Technology and environmental impacts of steel production in China,”
               Department of Foreign Affairs and Trade, Australia, June 1994 – June
               1995.
               “Modeling short-run energy markets,” Energy Information Administration
               (EIA), September 1994 – August 1995.



                                                                                           9
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 10 of 16 PageID #: 159
                                      Timothy J. Considine


  FUNDED RESEARCH (cont.)
               “A monthly model of natural gas markets for EIA's short-term integrated
               forecasting system,” EIA, January – October 1993.
               “Regional gasoline demand models for EIA's short-term integrated
               forecasting system,” EIA, March – August 1993.
               “Clean air proposals and steel markets: An integrated analysis,”
               Department of the Interior, June 1990 – June 1992.
               “Price and inventory behavior in refined petroleum product markets,” EIA,
               January – December 1991.
               “The supply and demand for steel in the United States,” Mineral Research
               Institute, June 1989 – October 1989.
               “Production technology and dynamic adjustments in the demand
               analysis,” Faculty Research Fund, July 1986 – July 1987.
               “Clean air proposals and steel markets: An integrated analysis,”
               Department of the Interior, June 1990 – June 1992.
               “Price and inventory behavior in refined petroleum product markets,” EIA,
               January – December 1991.
               “The supply and demand for steel in the United States,” Mineral Research
               Institute, June 1989 – October 1989.
               “Production technology and dynamic adjustments in the demand
               analysis,” Faculty Research Fund, July 1986 – July 1987.

  CONSULTING
              Davis Graham & Stubbs LLP — Oil & Gas Regulation
              Sidley Auston LLP & Chevron — Super Fund Cleanup Valuation
              UR Energy & Energy Fuels — Uranium Import Quotas
              Holland & Hart LLP — Coal leasing & Social Cost of Carbon
              American Petroleum Institute — Energy Regulation on Federal Lands
              Interstate Policy Alliance — Renewable energy portfolio standards
              Squire, Patton, & Boggs — Litigation support
              Wyoming Office of Consumer Advocate — Natural gas cost recovery
              Range Resources, Appalachia LLC — Severance taxes
              Cloud Peak Energy — Coal leasing policy on federal lands
              Gerson Lehrman Group — Litigation support
              Interstate Policy Alliance — Energy development on federal lands
              NERD Gas — Natural gas-to-liquids market analysis
              American Iron and Steel Institute — Economic impact analysis


                                                                                           10
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 11 of 16 PageID #: 160
                                      Timothy J. Considine


  CONSULTING (cont.)
              Washington & Jefferson College — Advising on energy index project
              Talisman Energy LLC — Economic & environment impacts of shale
              Analysis Group — Analysis of metallurgical coal & nonferrous metal markets
              American Petroleum Institute — Marcellus shale & taxation Issues
              Wyoming Mining Association — Economics of Powder River Basin Coal
              Marcellus Shale Coalition — Economic impacts of natural gas production
              The Communications Institute — Forecasting Arizona energy sector
              Peabody Energy — Local economic impacts of carbon regulation
              Fortuna Energy — Economic impacts of natural gas production
              Eco Energy Ltd.— Energy demand forecasting for Israel
              Federal Energy Regulatory Commission — Electricity pricing issues
              McKinsey & Company — Steel market analysis
              ICF Consulting/U.S. Department of Energy — Strategic petroleum reserve
              Pennsylvania Attorney General — Gasoline pricing and electricity mergers
              Freehill, Hollingdale, & Page — Merger analysis & contract issues
              Australian Industry Commission — Advanced materials
              Normandy Poseidon — Gold mine feasibility study
  INVITED WORKSHOPS
              “Oil Price Volatility,” Council on Foreign Relations, New York, May 2016.
              “The economic value of energy development on western federal lands,”
              Sutherland Institute, Slat Lake City, Utah, June 2013.
              “Powering Arizona: Choices and trade-offs for electricity policy: A study
              assessing Arizona’s energy future,” Arizona State University, June 2008.
              “Evaluating forecasts of natural gas markets: Implications for modeling and
              policy analysis,” Stanford University, June 2007.
              “Reinventing the use of materials,” National Science Foundation, Princeton
              University, February 2002.
              “Industrial transformation,” International Human Dimensions Programme,
              Boston University, October 1998.
              Review Panel, National Science Foundation, Electric Power Networks
              Efficiency and Security Review Panel, April 2003
  PROFESSIONAL SERVICE AND APPOINTMENTS
               Member of the Board, Consumer Energy Education Foundation, 2014 – 2019.
               Review Panel, National Science Foundation, Electric Power Networks
               Efficiency and Security Review Panel, April 2003.


                                                                                            11
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 12 of 16 PageID #: 161
                                     Timothy J. Considine


  PROFESSIONAL SERVICE AND APPOINTMENTS (cont.)
               National Research Council, National Academies, Panel on bridging design and
               manufacturing, 2002 to 2004.
               Science Advisory Board, U.S. Environmental Protection Agency, March 2001.
               Green Engineering Theme Committee, Environmental Consortium, The
               Pennsylvania State University, September 2000.
               Associate Editor, Energy Economics, September 2000.
               National Science Foundation & Environmental Protection Agency,
               Technology for a Sustainable Environment Review Panel, December 1999.
               Chair, Independent Review Panel, Life-Cycle Stressor Effects Assessment
               Framework, Steel Recycling Institute, January 1999.
  TESTIMONY
               “Revised Comments on proposed regulations to control ozone pollution,”
               Testimony, before the Air Quality Control Commission, State of Colorado,
               November 22, 2020
               “Colorado GHG pollution roadmap public comments,” on behalf of Weld
               County and Western & Rural Local Governments Coalition to the Colorado
               Energy Office, November 12, 2020
               “Economic impacts of proposed regulation 7 for engines and pre-production
               activities,” before the Air Quality Control Commission, State of Colorado,
               July 30, 2020
               “Colorado GHG Pollution Reduction Roadmap,”
               “Testimony on Proposed Regulations of Volatile Organic Compounds and
               Methane Emissions,” Colorado Department of Public Health and
               Environmental, December 18, 2019.
               “Deposition of Timothy J. Considine,” United States Department of Justice,
               Chevron vs. United States, December 6, 2019.
               “Testimony on Oil and Gas Flowline Regulations,” Oil and Gas Conservation
               Commission of the State of Colorado, November 20, 2019.
               “Deposition of Timothy J. Considine,” United States District Court for the
               Northern District of West Virginia Wheeling, Murray Energy Corporation et
               al., Plaintiffs vs. Gina McCarthy, Administrator United States Environmental
               Protection Agency, Defendant, 266 pages, 6 hours of testimony, July 1, 2016.
               “Confidential direct testimony on behalf of the Wyoming Office of Consumer
               Advocate,” in the Matter of the Application of Questar Gas Company for
               Approval of the Canyon Creek Acquisition as a WXPRO II Property, Docket
               No. 30010-145-GA-15, Hearing Nov. 18, 2015.
               “Energy development on federal and non-federal lands in Wyoming,”
               Wyoming Legislature, February 2014.



                                                                                              12
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 13 of 16 PageID #: 162
                                      Timothy J. Considine


  TESTIMONY
               “Transfer of public lands – Evidence from the energy sector,” Task Force on
               the Transfer of Public Lands, Wyoming Legislature, September 2013.
               “Impact of environmental regulations on natural gas drilling and rural job
               creation: The case of New York State.” U.S. House of Representatives Rural
               Solutions Working Group, Washington, DC, September 2010.
               “Economic impacts of developing the Quebec Utica Shale,” Bureau des
               Audiences Publiques sur l'Environnment, St. Hyacinth, Quebec, October 2010

  PRESENTATIONS
              “Western Caucus Virtual Series - Biden's Executive Disorder: An Attack
             on American Energy,” Congressional Western Caucus, February 2021,
             https://www.facebook.com/congressionalwesterncaucus/videos/bidens-
             executive-disorder-an-attack-on-american-energy-part-
             two/425179168542566/
             “Webinar roundtable discussion about recent executive orders,” School
             of Energy Resources, January 2021,
             https://www.youtube.com/channel/UClpW-lcMtn8Bg_X9FvvOBGw
             “World energy outlook,” Opening Address, 2018 Global Energy and
             Environmental Issues Conference, December 2018.
             “The market impacts of uranium import quotas,” New Directions in
             Commodities Research, University of Colorado Denver, August 2018.
             “Revisiting the economic impacts of fracking in Pennsylvania,” North
             American Energy Economics Conference, Houston, Texas, November
             2017.
             “Revisiting the economic impacts of fracking in Pennsylvania,” Energy
             Policy Research Conference, Park City, Utah, September 2017.
             Considine (2017) “Revisiting the economic impacts of fracking in
             Pennsylvania,” Brown Bag Seminar Department of Economics,
             University of Wyoming, May
             “Costs and benefits of unconventional oil & gas production,” Ph.D.
             Summit, Strata Institute, Logan, Utah, January 2017
             “The effectiveness of home energy audits: A case study of Jackson,
             Wyoming,” School of Energy Resources Seminar Series, October 23,
             2015.
             “The costs of solar-centric renewable energy portfolio standards,” King
             Fahd University, Dhahran, Saudi Arabia, February 2014.
             “The rise of tight oil: Implications for world oil markets,” Saudi Aramco,
             Dhahran, Saudi Arabia, February 2014.




                                                                                             13
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 14 of 16 PageID #: 163
                                       Timothy J. Considine


  PRESENTATIONS (cont.)


             “The power of primary fuels in North America,” King Fahd University,
             Dhahran, Saudi Arabia, February 2014.
             Economic perspective on Wyoming oil & natural gas liquids development,”
             Energy Law Conference, University of Wyoming, November 2013.
             “The power of North American oil, natural gas, coal, and uranium,” The
             Energy Council, Jackson, Wyoming, September 2013.
             “The shale revolution: blessing or curse?” University of Wyoming,
             Saturday University, Gillette, Wyoming, January 2013.
             Economic perspective on Wyoming oil & natural gas liquids development,”
             Energy Law Conference, University of Wyoming, November 2013.
             “Environmental and economic impacts of shale energy development,” Total
             University, Global Energy Challenge: The new promises of technological
             innovation, Paris, France, October 2012.
             “Marcellus and Utica Shale Plays: Status and prospects,” Mark West
             Corporate Board, Saratoga, Wyoming, July 2012.
             “Consumer behavior and energy use: A case study of Jackson Wyoming,”
             City of Jackson and Jackson Sustainability Initiative, Wyoming, April
             2012.
             “Balancing economic benefits with environmental impacts of shale gas,”
             Ohio State University, webinar, February 2012.
             “Economic benefits and environmental impacts of shale energy,” Society of
             Petroleum Engineers, Gillette, Wyoming, January 2012.
             “Using fossil fuels to create jobs and restore fiscal solvency,” Global
             Energy Summit, Colorado Springs, Colorado, April 2011.
             “Economic benefits and environmental impacts of shale energy,”
             Northwest Mining Association, Reno, Nevada, December 2011.
             “Powering California: Choices and trade-offs,” University of Southern
             California, Los Angeles, CA, November 2011.
             “Balancing economic benefits with environmental impacts of shale energy
             development,” Quebec Oil and Gas Association, Montreal, Quebec,
             October 2011.
             “Balancing economic benefits with environmental impacts of shale energy
             development, University of Calgary, Calgary, Alberta, September 2011.
             “Economic impacts of the Marcellus Shale,” Ohio Chamber of Commerce,
             Salt Greek, OH, September 2011.
             Economic perspective on Wyoming oil & natural gas liquids development,”
             Energy Law Conference, University of Wyoming, November 2013



                                                                                         14
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 15 of 16 PageID #: 164
                                       Timothy J. Considine


  PRESENTATIONS (cont.)
             Economic perspective on Wyoming oil & natural gas liquids
             development,” Energy Law Conference, University of Wyoming,
             November 2013.
             “The power of North American oil, natural gas, coal, and uranium,” The
             Energy Council, Jackson, Wyoming, September 2013.
             “The shale revolution: blessing or curse?” University of Wyoming,
             Saturday University, Gillette, Wyoming, January 2013.
             “Environmental and economic impacts of shale energy development,”
             Total University, Global Energy Challenge: The new promises of
             technological innovation, Paris, France, October 2012.
             “Marcellus and Utica Shale Plays: Status and prospects,” Mark West
             Corporate Board, Saratoga, Wyoming, July 2012.
             “Consumer behavior and energy use: A case study of Jackson Wyoming,”
             City of Jackson and Jackson Sustainability Initiative, Wyoming, April 2012.
             “Balancing economic benefits with environmental impacts of shale gas,”
             Ohio State University, webinar, February 2012.
             “Economic benefits and environmental impacts of shale energy,” Society
             of Petroleum Engineers, Gillette, Wyoming, January 2012.
             “Using fossil fuels to create jobs and restore fiscal solvency,” Global Energy
             Summit, Colorado Springs, Colorado, April 2011.
             “Economic benefits and environmental impacts of shale energy,” Northwest
             Mining Association, Reno, Nevada, December 2011.
             “Powering California: Choices and trade-offs,” University of Southern
             California, Los Angeles, CA, November 2011.
             “Balancing economic benefits with environmental impacts of shale energy
             development,” Quebec Oil and Gas Association, Montreal, Quebec, October
             2011.
             “Economic impacts of the Marcellus Shale,” Ohio Chamber of Commerce,
             Salt Greek, OH, September 2011.
             “Balancing economic benefits with environmental impacts of shale energy
             development, University of Calgary, Calgary, Alberta, September 2011.
             “Economic opportunities of shale energy development,” Manhattan Institute,
             New York, NY, June 2011.
             “PRB coal powering America,” Rocky Mountain Coal Mining Institute,
             Sheridan, WY, September 2010.
             “Natural gas development and employment.” Natural Gas Caucus, U.S.
             Senate, Washington, DC, September 2010.




                                                                                              15
Case 2:21-cv-00778-TAD-KK Document 3-3 Filed 03/31/21 Page 16 of 16 PageID #: 165
                                      Timothy J. Considine


  PRESENTATIONS (cont.)
             “Coal development and leasing policy issues,” Coal Caucus Briefing, U.S.
             House of Representatives, Washington, DC., July 2010.
             “Natural gas development in New York State,” Panel Discussant, Manhattan
             Institute, New York, NY, February 2010.
             “Powering California, An overview of trends in energy supply and demand,”
             California Manufacturers Association, South Lake Tahoe, CA, July 2009.
             “The value of hurricane forecast information to energy producers in the Gulf
             of Mexico,” Resources for the Future, Washington, DC, October 2002.
             “The environment as a factor of production,” Electricity Working Group, U.S.
             Energy Information Administration, Washington, DC, October 2002.
             “The value of climate information to the energy sector,” Space Policy
             Institute, The George Washington University, Washington, DC, March 2002.
             “Inventories and market power in the world crude oil market,” International
             Society of Inventory Research, Atlanta, GA, January 2002.
             “Industrial ecology of steel,” invited presentation, Helsinki Symposium on
             Material Flows and Industrial Ecology, Helsinki, Finland, August 2000.
             “Integrating life cycle assessment and economic analysis,” invited
             presentation, Bell Labs, Murray Hill, NJ, February 2000.
             “Environmental issues in regional steel production and trade,” Minerals and
             Energy Forum, Pacific Economic Cooperation Council, Beijing, China,
             March 1994.
             “Oil price volatility and U.S. macroeconomic performance,” Western
             Economic Association, Vancouver, British Columbia, July 1987.
             “The macroeconomics of natural gas deregulation,” International Association
             of Energy Economists, Denver, Colorado, November 1982.
             “Markup pricing in petroleum refining,” invited presentation, Society for
             Inventory Research, AAAS, Boston, MA, January 2000.
             “The economics of propane,” invited, PA Propane Association, July 1998.
             “The firm and the environment,” invited lecturer, two day workshop on
             environmental issues, University of Chile, Santiago, Chile, November 1998.
             “Suboptimal capital in electric power generation,” invited, Advanced
             Workshop in Regulation and Competition, Network Industries in Transition,
             Vergennes, Vermont, May 1998.
             “A monthly econometric analysis of natural gas markets,” International
             Symposium on Economic Modeling,” Washington DC, June 1994.




                                                                                            16
